Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 30 November 2021.

(Previous) DETAILED ACTION 
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-2 and 6-8 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,617,735) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888) has been withdrawn in view of Applicants’ Amendment. 
4.	The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,617,735) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888) as applied to claim 1 above, and further in view withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 8,617,735) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888) as applied to claims 1 and 8 above, and further in view of CN 110061325 (hereafter CN ‘325) has been withdrawn in view of Applicants’ Amendment. 
6.	The rejection of claims 11-15 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,617,735) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888) as applied to claim 1 above, and further in view of Fredriksson et al. (US 7,097,937) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1:		Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “ the lithium ion unit cell having the unit cell through hole being a single cell that is electrically conductive as a whole” in the application as filed. The Applicants state 
Claim 2-15 are rejected to because of their dependency upon claim 1. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 8,512,890) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888).
Claim 1:	Xie in Figures 1-6 disclose a cell system (e.g. 150, in Figure 3) comprising:
a stacked-type cell module (e.g., 150, in Figure 3) including a plurality of unit cells (100, in Figure 2) being stacked, the unit cells each including:
a positive electrode (cathode 104); a negative electrode (anode 106); and a separator (separator 108) arranged between the positive electrode and the negative electrode (e.g., Figures 2 and 4), each lithium ion unit cell of the plurality of lithium ion unit cells having a unit cell through hole (104H, 108H, 106H, as shown e.g. in Figures 2 and 4) penetrating in a stacking direction formed therein, the lithium ion unit cell having the unit cell through holed being a single cell that is electrically conductive as a whole, the stacked-type cell module having a through hole formed in the stacking direction by overlapping the unit cell through holes (col. 3: 65 – col. 6: 53). 
	Xie does not disclose lithium ion unit cells, each including: 
a positive electrode that includes a positive electrode current collector containing a resin current collector layer and a positive electrode active material layer containing a positive electrode active material formed on the positive electrode current collector; a negative electrode that includes a negative electrode current 
Kusano et al.  disclose a positive electrode that includes a positive electrode current collector containing a resin current collector layer and a positive electrode active material layer containing a positive electrode active material formed on the positive electrode current collector; a negative electrode that includes a negative electrode current collector containing a resin current collector layer and a negative electrode active material layer containing a negative electrode active material formed on the negative electrode current collector; and a separator arranged between the positive electrode active material layer and the negative electrode material layer (paragraphs [0051]-[0052] and [0058]-[0060]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Xie with the cells of Kusano et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium ion battery with a resin collector that would have improved cycle characteristics.
The Xie combination does not disclose a 
a gas supply part that supplies a first gas to the through hole; 

a temperature sensor that detects a temperature of the stacked-type cell module;
and 
a control part that controls switching between a normal control mode and a high-temperature control mode based on a detection signal output from the temperature sensor, wherein 
in the normal control mode, the control part controls the gas supply part to supply he first gas to the through hole and at the same time, controls the cooling liquid supply part to stop supply of the cooling liquid, and 
in the high-temperature control mode, the control part controls the cooling liquid supply part to supply the cooling liquid to the through hole to which the first gas is supplied, and at the same time, controls the gas supply part to stop supply of the first gas.
	JP 2009-009888 (hereafter JP ‘888) discloses 
a gas supply part (8) that supplies a first gas to a through hole; 
a cooling liquid supply part (9) that supplies a cooling liquid to a through hole; 
a temperature sensor (paragraph [0030], lines 1-3) that detects a temperature of the stacked-type cell module; and 
a control part (7) that controls switching between a normal control mode and a high-temperature control mode based on a detection signal output from the temperature sensor, wherein 
oC-50oC), the control part controls the gas supply part to supply the first gas to the through hole and at the same time, controls the cooling liquid supply part to stop supply of the cooling liquid, and 
in the high-temperature control mode (50 oC-70 oC), the control part controls the cooling liquid supply part to supply the cooling liquid to the through hole to which the first gas is supplied, and at the same time, controls the gas supply part to stop supply of the first gas (paragraphs [0007] and [0014]-[0031]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell system of the Xie combination in light of the teaching of JP ‘888 such that the through hole gas supply passage of Xie is substituted with the gas supply part and cooling liquid supply part of JP ‘888 and by incorporating the temperature sensor and control part of JP ‘888.
	One having ordinary skill in the art would have been motivated to make the modification provide a vehicle power source in which a battery would have been cooled down efficiently in an optimal condition while making small a power consumption and the battery would have been cooled down efficiently and prevented an abnormal temperature rise even under conditions of charging and discharging in a large current and a high external temperature (abstract).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein the recitation “the normal control mode is a mode to be executed by the control part when the temperature detected by the temperature sensor is in a first range, and 
the high-temperature control mode is a mode to be executed by the control part
when the temperature detected by the temperature sensor is in a second range that is
higher than the first range” has been considered and construed as a process limitation that adds no additional structure to the claimed cell system.
	However, given that the structural relationship between the control part, temperature sensor and the ranges detected in the normal control and high-temperature control mode is similar to that instantly claimed, the cell system of the Xie combination appears capable of providing the recited process.
	Claim 6:	The rejection of claim 6 is as set forth above wherein Xie further disclose a bushing tube (110) (see e.g. col. 4: 52-47) which has been construed as rendering obvious a reinforcing member that covers an inner peripheral surface of the through hole.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kusano et al. further disclose that the positive electrode current collector and the negative electrode current collector contain a conductive resin composition having a conductive filler (see e.g., abstract), and the positive electrode active material layer and the negative electrode active material layer contain coated electrode active material particles made of electrode active material particles having at least a part of See also entire document.
	Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the Xie combination discloses 
a housing part (130 of Xie) that houses the stacked-type cell module (10 of Lee et al.); and 
a liquid supply part (9 of JP ‘888) that supplies a liquid into the housing part, wherein 
the control part (7 of JP ‘888) controls switching to an abnormal control mode based on a detection signal output from the temperature sensor (of Kusano et al.), and in the abnormal control mode, the control part controls supply of the liquid from the liquid supply part so as to obviously make the stacked-type cell module submerged.

12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 8,512,890) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888) as applied to claim 1 above, and further in view of Kwon et al. (US10,103,397),
	Xie, Kusano et al., and JP ‘888 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 3:	The Xie combination does not disclose that the cell system further comprises:

an air compressor that supplies a second gas into the through hole when
switching to the normal control mode from the high-temperature control mode, wherein 
the control part controls supply of the second gas from the air compressor based
on a detection signal output from the humidity sensor.
	Kwon et al. in Figure 2 discloses a humidity sensor (25) that detects humidity. Kwon et al. disclose “…the density detector 25 may detect a moisture content in the first purified air A13 that is introduced into the battery module 10.  The moisture content in the first purified air A13 that is introduced into the battery module 10 may vary depending upon the ambient conditions such as a temperature or a relative humidity is changed.  Based on the moisture content detected by the density detector 25, a need to change the moisture content in the first purified air A13 may be calculated or measured” (col. 6: 59-col. 7: 3). Thus, the density detector 25 of Kwon et al. has been construed as a sensor for detecting humidity.
	Kwon et al. further disclosed an air compressor (210) and a control part that controls supply of gas from the air compressor based on a detection signal output from the humidity sensor (col. 5: 23-col. 6: 50). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell system of 
	One having ordinary skill in the art would have been motivated to make the modification to provide a metal-air battery that would have actively cooperated with an air conditioning apparatus included in a vehicle system to remove moisture content in air that is supplied to the battery, thus reducing the overall volume of the vehicle system. Further, to provide a metal-air battery that would have removed moisture in air that is supplied to a battery module and avoided a side reaction caused by the moisture, thus improving the energy efficiency and life of the metal-air battery (col. 12: 48-57).
	Claim 4: 	The rejection of claim 4 is as set forth above in claims 3 wherein the recitation “the control part supplies the second gas into the through hole from the air compressor when switching to the normal control mode from the high-temperature control mode, and the control part stops supply of the second gas from the air compressor when determining that the humidity inside the through hole falls within a predetermined range of the humidity of the outside air based on a detection signal 
	However, given that the structural relationship between the control part, the air compressor, the humidity detector, and the ranges detected in the normal control and high-temperature control mode is similar to that instantly claimed, the cell system of the Xie combination appears capable of providing the recited process.
	Claim 5:	The rejection of claim 5 is a set forth above wherein the Xie combination discloses that the gas supply part also serves as the air compressor (of Kwin et al.), and the first gas (of Xie)(col. 6: 28-30) and the second gas (of Kwon et al.) are the same gas (i.e. air).

13.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Xie (US 8,512,890) in view of Kusano et al. (US 20200243867), and further in view of JP 2009009888 (hereafter JP ‘888)  as applied to claims 1 and 8 above, and further in view of CN 110061325 (hereafter CN ‘325).	
Xie, Kusano et al., and JP ‘888 are as applied, argued, and disclosed above, and incorporated herein.
Claim 9: 	The Xi combination does not disclose that the liquid supply part includes a cooling tube spirally arranged inside the through hole, and supplies the liquid into the cooling tube.
See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid supply part of the Xie combination by incorporating the spirally arranged cooling tube of CN ‘325.
One having ordinary skill in the art would have been motivated to make the modification to provide thermal management system including a cooling device that would have ensured that the power battery pack always works during operation, improved the thermal uniformity of the battery module, reduced the battery performance degradation speed and eliminated the potential safety risks in the optimal temperature range to achieve the best performance and longevity of the battery system (Summary of the invention, first paragraph).
Claim 10:	The rejection of claim 10 is as set forth above in claim 9 wherein the spirally arranged cooling tube of CN ‘325 renders obvious that an arrangement density of the liquid cooling tube would be highest at the center inside the through hole.
	
14.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over XI (US 8,512,890) in view of Kusano et al. (US 20200243867), and further in view of JP  as applied to claim 1 above, and further in view of Fredriksson et al. (US 7,097,937).
	Xie, Kusano et al., and JP ‘888 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 11:	The Xie combination discloses that the 
the stacked-type cell module includes a battery pack including two or more unit
cells, but does not disclose that the unit cells each includes an annular frame member arranged around the positive electrode active material layer, the separator, and the negative electrode active material layer between the positive electrode current collector and the negative electrode current collector, and
when a set of a stack unit including a positive electrode current collector, a positive electrode active material layer, a separator, a negative electrode active material layer, and a negative electrode current collector stacked in order is defined,
in each of the unit cells composing the battery pack, a difference in thickness between a portion where the frame member exists and a portion where the stack unit exists is 0.3 mm or less, and in each of the unit cells composing the battery pack, a gap between the frame member and the stack unit is 0.5 mm or less.
Fredriksson et al. in Figures 1-9 discloses unit cells (cells 1, 2, 3 in Figure 9) each includes an annular frame member (18, in Figure 3) arranged around the positive electrode (12) active material layer, the separator (50), and the negative electrode 
when a set of a stack unit including a positive electrode current collector (21), a positive electrode (12) active material layer, a separator (50), a negative electrode (13) active material layer, and a negative electrode current collector (21) stacked in order is defined (see Figures 8a-8f). See also entire document.
Although Figure 3 has been construed as showing a thickness and a gap in each of the unit cell, Fredriksson et al. do not disclose that 
in each of the unit cells composing the battery pack, a difference in thickness between a portion where the frame member exists and a portion where the stack unit exists is 0.3 mm or less, and in each of the unit cells composing the battery pack, a gap between the frame member and the stack unit is 0.5 mm or less.
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cells of the Xie combination by incorporating the annular frame member of Fredriksson et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a frame having elastic properties that would have allowed it to be compressed when several biplate assemblies are stacked on top of each other to provide good sealing properties of the cells within the battery (col. 5: 15-25).
Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein 
although Figure 8F has been construed as showing a thickness of a positive electrode active material (12a), a thickness of a separator (50), a thickness of a negative electrode active material (13b) and a thickness of the frame member (31), Fredriksson et al. do not disclose that a difference between a total thickness of the thickness of a positive electrode active material, the thickness of a separator, a thickness of a negative electrode active material, and the thickness of the frame member is 0.3 mm or less.
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 13:	 The rejection of claim 13 is as set forth above in claim 11, wherein Fredrikisson et al. disclose
a step filler (23)  is provided on the positive electrode current collector (21) and/or on the negative electrode current collector (21) on the frame member (31) and in a gap between the frame member (31) and the stack unit (51)(see Figure 8d reproduced below), and 


    PNG
    media_image1.png
    191
    712
    media_image1.png
    Greyscale

although Figure 8d has been construed as showing a thickness at the portion where the frame member (31) exists, a thickness at a portion between the portion where the frame member exists and the portion where the stack unit exists (i.e. gap), 
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein the Xie combination, in particular, Kusano et al. disclose that 
the lithium ion unit cell is a lithium ion unit cell including: 
a positive electrode for a lithium ion cell having the positive electrode current collector, a positive electrode composition containing positive electrode active material particles arranged on the positive electrode current collector 

a separator arranged between the positive electrode composition and the
negative electrode composition (paragraphs [0051]-[0052] and [0058]-[0060]). See also entire document.
	Kusano et al. do not disclose 
a positive electrode frame member arranged on the positive electrode current collector and annularly arranged to surround the periphery of the positive electrode composition; 
a negative electrode frame member arranged on the negative electrode current collector and annularly arranged to surround the periphery of the negative electrode composition, 
a separator bonded to the positive electrode frame member and the negative electrode frame member, 
the positive electrode frame member bonds the positive electrode current collector and the separator, and
the negative electrode frame member bonds the negative electrode current
collector and the separator, and 
the positive electrode frame member and the negative electrode frame member are both made of polyolefin having a melting point of 75 to 90°C.
	Fredriksson et al. disclose 
a positive electrode frame member (31) arranged on the positive electrode current collector (21) and annularly arranged to surround the periphery of the positive electrode composition; 
a negative electrode frame member (31) arranged on the negative electrode current collector (21) and annularly arranged to surround the periphery of the negative electrode composition, 
a separator (50) bonded to the positive electrode frame member (31) and the negative electrode frame member (31), 
the positive electrode frame member (31) bonds the positive electrode current collector (21) and the separator (50), and
the negative electrode frame member (21) bonds the negative electrode current (21)
collector and the separator (50) , and 
the positive electrode frame member and the negative electrode frame member are both made of polyolefin (elastomer) having a melting point of 75 to 90°C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cells of the Xie combination by incorporating the annular frame member of Fredriksson et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a frame having elastic properties that would have allowed it to 
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein the Xie combination, in particular, Kusano et al. disclose that 
the lithium ion unit cell is a lithium ion unit cell including: 
a positive electrode for a lithium ion cell having the positive electrode current collector, a positive electrode composition containing positive electrode active material particles arranged on the positive electrode current collector 
a negative electrode for a lithium ion cell having the negative electrode current collector, a negative electrode composition containing negative electrode active material particles arranged on the negative electrode current collector; and 
a separator arranged between the positive electrode composition and the
negative electrode composition (paragraphs [0051]-[0052] and [0058]-[0060]). See also entire document.
	Kusano et al. do not disclose 
a positive electrode frame member arranged on the positive electrode current collector and annularly arranged to surround the periphery of the positive electrode composition; 
 a separator bonded to the positive electrode frame member,
a plan view shape of the positive electrode frame member is larger than a plan view shape of the separator,

the positive electrode frame member protruding outwardly from the separator bonds the positive electrode current collector and the negative electrode current collector; and
the positive electrode frame member and the negative electrode frame member are both made of polyolefin having a melting point of 75 to 90°C.
	Fredriksson et al. in Figures 1-9 disclose 
a positive electrode frame member (31) arranged on the positive electrode current collector (21) and annularly arranged to surround the periphery of the positive electrode composition; 
a separator (50) bonded to the positive electrode frame member (31) and the negative electrode frame member (31), 
a plan view shape of the positive electrode frame member (31) is larger than a plan view shape of the separator (50),
the positive electrode frame member (31) bonds the positive electrode current collector and (21) the separator (50);
the positive electrode frame member (31) protruding outwardly from the separator (50) bonds the positive electrode current collector (21) and the negative electrode current collector (21); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit cells of the Xie combination by incorporating the annular frame member of Fredriksson et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a frame having elastic properties that would have allowed it to be compressed when several biplate assemblies are stacked on top of each other to provide good sealing properties of the cells within the battery (col. 5: 15-25).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Thomas H. Parsons/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729